Citation Nr: 0505981	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-14 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel 


INTRODUCTION

The veteran had active service from January 1966 until he 
retired in January 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In a September 2004 memorandum, a medical consultant from The 
American Legion indicated that it was as likely as not that 
the veteran's exposure to hepatitis B occurred during 
service.  The RO should determine if the appellant is raising 
a claim for service connection for hepatitis B, and if so, to 
conduct any necessary action.  


FINDINGS OF FACTS

1.  Service connection for infectious hepatitis was denied by 
a September 1992 rating decision.

2.  Evidence submitted since the September 1992 rating 
decision includes evidence not previously submitted to agency 
decisionmakers, which is neither cumulative nor redundant, 
and when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim. 

3.  Hepatitis C was first shown in service and is related to 
in-service exposure to blood or sexual activity.


CONCLUSIONS OF LAW

1.  The September 1992 decision denying entitlement to 
service connection for infectious hepatitis is final; 
evidence submitted since that denial is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a) (2003).


2.  Hepatitis C was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.303 (2003).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
Because of the favorable decision in this case, any failure 
to provide the veteran due process under VCAA is harmless 
error.

Service connection for infectious hepatitis was denied by a 
September 1992 rating decision.  The veteran was notified of 
that decision by an October 1992 letter.  He did not file an 
appeal of that decision and it is a final decision.  
38 U.S.C.A. § 7105.  In order to reopen the claim for service 
connection for infectious hepatitis (which includes hepatitis 
C), new and material evidence must be submitted.  38 U.S.C.A. 
§ 5108.  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of 3.156(a) as is outlined in the decision below.  

New evidence is existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

Service connection is granted when the evidence establishes 
that a particular injury or disease resulting in disability 
was incurred coincident with service, or if preexisting 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

The evidence before the RO at the time of the September 1992 
rating decision included the veteran's service records.  
These records indicate that he served two tours of duty in 
Vietnam, first from July 1967 to July 1968, and later from 
March 1970 to March 1971.  His military occupational 
specialty was reported as aircraft maintenance mechanic for 
the first tour of duty, and as aircraft fleet mechanic during 
the second tour of duty.  He received, among other things, 
the Distinguished Flying Cross and the Air Medal with five 
devices.

The veteran's service medical records indicate that in 
September 1983, the appellant was seen for right-sided pain 
in the kidney area.  Bladder x-rays were negative.  
Previously conducted liver functions tests were noted to be 
elevated.  The diagnosis was question of hepatitis.  An 
August 1988 hepatitis screen test was positive.  In August 
1991, a positive test for hepatitis C was reported.  He was 
subsequently diagnosed with hepatitis C.       

A February 1992 VA examination report indicates that the 
veteran had a history of hepatitis C and hepatitis B exposure 
with positive antibodies discovered on routine assay for 
blood donation.  He was diagnosed with history of hepatitis B 
and C exposure by antibody testing, currently no evidence of 
active hepatitis.  

In its September 1992 rating decision, the RO noted that 
service medical records showed a history of hepatitis B and C 
exposure by antibody testing.  The RO determined that this 
was considered to be an acute and transitory condition, that 
there was no evidence of active hepatitis, and that service 
connection was denied since there were no residuals or 
symptoms.

Evidence submitted since the September 1992 rating decision 
indicates that in 2002, the veteran was seen and treated for 
active hepatitis C.  

The report of a January 2003 VA examination indicates that 
the RO asked the examiner the following:  "comment on 
relationship between hepatitis C infection and confirm or 
support risk factors to whether hepatitis C is related to 
hepatitis finding in the service."  The examiner indicated 
that the veteran had a history of multiple sexual partners 
during active duty service.  He had been married five times 
and had relationships with multiple prostitutes in Thailand, 
Vietnam, and other foreign countries.  He had a high risk of 
contracting hepatitis C with sexual activity.  Thailand and 
Vietnam especially had a high rate of hepatitis C.  

In a September 2004 statement, the veteran reported that 
during his first tour of duty, he served as a crash recovery 
crewmember.  In this capacity, he had to recover disabled 
aircraft from runways, taxiways, and off base sites.  He also 
helped remove injured pilots and crew from aircrafts that had 
crashed.  Because of the nature of his job and the equipment 
used (frayed cable slings sticking him while hooking up to 
aircrafts), he had cuts on his hands and arms during this 
time.  In addition, during the TET Offensive, he reportedly 
served as a security guard, and was involved with the 
recovery of body parts of the North Vietnamese.  

An opinion from Ann Marie Gordon, MD/MPH, a medical 
consultant for The American Legion, dated in September 2004, 
indicates that she reviewed the veteran's claim file and 
pertinent medical records.  Dr. Gordon noted the pertinent 
service medical records, as well as the appellant's reports 
regarding his duties of recovering injured crewmembers from 
aircraft, recovering body parts in Bien Hoa, and the cuts on 
his hands and arms during these activities.  She found that 
the veteran had exposure to the blood of the injured or 
deceased during service.  Therefore, it was as likely as not 
that the exposure to both hepatitis B and C occurred during 
service.   

After review of the evidence and consideration of the 
applicable law and regulation, the Board finds that new and 
material evidence has been submitted.  The claim was denied 
in 1992 because there was no evidence of active hepatitis.  
The newly submitted evidence, which includes medical evidence 
of active hepatitis C, and medical opinion linking the 
current active hepatitis C to service, is not cumulative or 
redundant, and by itself or when considered with previous 
evidence of record, relates to an unestablished fact and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  Thus, the claim must be reopened and 
considered on the merits.

After consideration of the case on the merits, the Board 
finds that service connection for hepatitis C is warranted.  
The record indicates that the veteran was diagnosed with 
hepatitis C in service.  Given his military occupational 
specialty and the awards received, his statement regarding 
exposure to blood is consistent with the circumstances of his 
service.  

The Board notes that there is conflicting evidence as to the 
etiology of the hepatitis C.  A September 2004 medical 
opinion indicated that it was due to exposure to blood during 
service in Vietnam.  On VA examination in January 2003, it 
was determined that it was related to high sexual activity 
during service.  The VA examination indicated that the 
veteran's high sexual activity included his numerous 
marriages, as well as sexual activity with prostitutes during 
service (apparently reported by the veteran himself).  On his 
April 2003 VA Form 9, however, he denied sexual activity with 
prostitutes and reported that he had sexual activity with his 
spouses only.  The Board does not find the high sexual 
activity noted in this case shows willful misconduct.  See 
38 C.F.R. §§ 3.1(k) & (n).  Thus, in either case, whether due 
to blood exposure or sexual activity, the hepatitis C was 
incurred in service.  Therefore, service connection is 
warranted.


ORDER

Service connection for hepatitis C is granted.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


